 



Exhibit 10.1
(MIZUHO LOGO) [b68329ttb6832901.gif]
Mizuho Corporate Bank, Ltd.
New York Branch
1251 Avenue of the Americas
New York, NY 10020-1104
Tel (212) 282-3000 Fax (212) 282-4250
Telex ATT 420802 MCI 170998
January 23, 2008                
The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Attention: Edward L. Larsen, Senior Vice President, Finance & CFO
Re: Revolving Credit Agreement, dated as of January 28, 2004, as amended between
The Talbots, Inc., as Borrower, and Mizuho Corporate Bank, Ltd., as Lender (the
“Agreement”)
Dear Sirs:
We are in receipt of your letter to us dated December 20, 2007 requesting the
extension of the Maturity Date and Revolving Credit Termination Date (as such
terms are defined in the Agreement) to January 25, 2010. Unless otherwise
defined, all capitalized terms used herein shall have the meanings provided in
the Agreement.
We hereby accept and grant such request and accordingly, effective on the date
hereof, the date “January 25, 2008” set forth in the definitions of each of the
terms “Maturity Date” and “Revolving Credit Termination Date” in the Agreement
shall be replaced with date “January 25, 2010”.
Except as expressly set forth herein, this letter shall not, by implication or
otherwise, limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lender under the Agreement, the Note or any other Loan
Document and shall not alter, modify amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in any of the
Agreement, the Note and the other Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

            Very Truly Yours,
      /s/ Keiji Takada       Keiji Takada      Deputy General Manager     

